DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:

For claim 1:
In line 7, it would appear that it should be “rendering” instead of “rending”.
In line 9, it would appear that it should be “second determination” instead of “second determining”.

For claim 11:
In line 7, it would appear that it should be “second determination” instead of “second determining”.
In line 9, it would appear that it should be “rendering” instead of “rending”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 11:
In line 5, “the first security access gateway” lacks of antecedent basis.

For claim 14:
In line 1, “the first gateway” lacks of antecedent basis.
In line 2, “the door” lacks of antecedent basis.

For claims 12-15:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbiere (US Patent Application Publication No. 2014/0096210) in view of McClintock al. (US Patent No. 9,923,927).

Regarding claim 1, Dabbiere teaches a security system (Figs. 7-8) comprising:
a first gateway comprising a security access gateway (the disclosed system grants access to a restricted area [step 745 in Fig. 7]. The overall environment for the disclosed system is shown in Fig. 1, where a user using a user device 150 requests access for the restricted area through biometric sensors [Paragraph 46]. It is further disclosed that scanners for said biometric sensors are implemented for authenticating access credentials upon the request [Paragraph 24]. Hence, a person having ordinary skills in the art would recognize that said scanners are gateways);
a first sensor comprising a security sensor, the first sensor being engageable to obtain access through the first gateway (at least biometric sensors to be scanned by the scanners to grant access are implemented [Paragraph 46]);
a controller operationally connected to the first gateway and the first sensor ([Paragraphs 43, 61]), the controller being configured for:
rending a first determination that the first sensor senses a first security access credential is being presented (step 725 – Fig. 7), and thereafter:
rendering a second determining to monitor for compliance with protocols (second determination for further credentials are rendered [step 735]) identifying [a sequence and] a timing scheme for presenting additional security access credentials (as shown in Fig. 8, there are several progressive credentials verification is provided at 811A-C after a timing scheme (pauses) [Paragraphs 104-106]);
rendering a further determination including one of: a determination to grant access if the presenting of additional security access credentials complies with the protocols; and a determination to deny access if the presenting of additional security access credentials fails to comply with the protocols (upon verification or not of the credentials access or denial to the restricted area is provided [step 745]).
However, for the purpose of the examination and illustration, Dabbiere does not explicitly mention a sequence.
McClintock teaches, in a similar field of endeavor of restricted-zone systems, the following:
a sequence (as shown in Fig. 1, there is a time sequence, going sequentially from t0 to t2 for providing access to certain areas R1-R4 based on the credential verification [Column 7 – Lines 40-65 | Column 15 – Lines 5-30 | Column 16 – Lines 5-25 | Column 24 – Lines 53-67 | Column 25 – Lines 10-30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the restricted-zone system (as taught by Dabbiere) by implementing a sequence of verification factors (as taught by McClintock) for the purpose of reducing cost in the development of the system (McClintock – Column 1 – Lines 15-30).

Regarding claim 2, Dabbiere in view of McClintock further teach the system of claim 1, wherein: the controller determines the protocols are complied with upon sensing a plurality of credentials presented in a predetermined order over a predetermined minimum period of time (in Dabbiere, Fig. 8, biometric credentials 811A-C have to be accomplished at a maximum of time 822 [Paragraphs 104]. In McClintock, Fig. 1, it is further shown that the credentials are valid until an expiration time and could be updated within said period of time [Column 9 – Lines 18-25]).

Regarding claim 3, Dabbiere in view of McClintock further teach the system of claim 1, wherein: the controller determines the protocols are complied with upon sensing a plurality of types of credentials presented in a predetermined order over a predetermined maximum period of time, wherein a first presentation of one of the plurality of types of credentials is uninterrupted and a second presentation of another of the plurality of types of credentials is bifurcated by the first presentation (as a person having ordinary skills in the art, the way the controller determines or establishes the time features depend upon configuration of the administrator of the system [MPEP 2144.04-VI-C]. Hence, as shown in Fig. 1 in McClintock, several time constraints are established for validity of the credential and verification of them having a maximum of time and intermediate times based on previous or initial times [Column 9 – Lines 18-25], which would applied in a predetermined order as shown by Dabbiere in Fig. 8).

Regarding claim 5, Debbiere further teaches the system of claim 1, wherein: the controller determines the protocols are complied with upon sensing a plurality of controllable features being controlled in a predetermined order (as shown in Fig. 8, 

Regarding claim 8, Dabbiere further teaches the system of claim1, wherein the first sensor is senses an artificial credential and/or a biological credential (biometric sensors [Paragraph 24]).

Regarding claim 9, Dabbiere further teaches the system of claim 8, wherein the artificial credential is a security card and/or the biological credential includes one or more of a voice, a finger print, and a retina pattern (biometric sensors [Paragraph 24]).

Regarding claim 10, Dabbiere further teaches the system of a claim 1, wherein the controller communicates with the sensor over a wireless network ([Paragraph 40]).

Regarding claims 11 and 15, these claims are rejected as applied to claims 1, 8, 9.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbiere (US Patent Application Publication No. 2014/0096210) in view of McClintock al. (US Patent No. 9,923,927) and further in view of Grigg et al. (US Patent Application Publication No. 2015/0227727).

Regarding claim 4, the combination of Dabbiere and McClintock teaches all the limitations recited in claim 1.
However, the combination of Dabbiere and McClintock does not explicitly mention the controller determines the protocols are complied with upon sensing a travel path along a predetermined pathway.
Grigg teaches, in a similar field of endeavor of restricted-zone systems, the following:
the controller determines the protocols are complied with upon sensing a travel path along a predetermined pathway (it is disclosed a system where upon a predetermined path, a user is sensed for granting access [Paragraph 66]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the restricted-zone system (as taught by Dabbiere) by implementing a sequence of verification factors (as taught by McClintock) by sensing a path (as taught by Grigg) for the purpose of properly granting access to restricted areas (Grigg – Paragraph 7).

Regarding claim 12, this claim is rejected as applied to claim 4.

Claims 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbiere (US Patent Application Publication No. 2014/0096210) in view of McClintock al. (US Patent No. 9,923,927) and further in view of Neely (US Patent Application Publication No. 2014/0298398).

Regarding claim 6, the combination of Dabbiere and McClintock teaches all the limitations recited in claim 5.
However, the combination of Dabbiere and McClintock does not explicitly mention wherein the plurality of controllable features are a respective plurality of door actuators configured to engage a respective plurality of doors.
Neely teaches, in a similar field of endeavor of restricted-zone systems, the following:
wherein the plurality of controllable features are a respective plurality of door actuators configured to engage a respective plurality of doors (Figs. 1a-c show a restricted area system where upon verification of credentials, several doors are actuated to be opened [Paragraphs 43-44]. A person having ordinary skills in the art would recognize that, as performed by Dabbiere and McClintock, the opening of the doors 20A-F are sequentially performed as well).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the restricted-zone system (as taught by Dabbiere) by implementing a sequence of verification factors (as taught by McClintock) by actuating some doors (as taught by Neely) for the purpose of properly granting access to restricted areas (Neely – Paragraph 1).

Regarding claim 7, the combination of Dabbiere and McClintock teaches all the limitations recited in claim 1.
However, the combination of Dabbiere and McClintock does not explicitly wherein the first gateway is a door and the system operationally controls the first gateway to unlock the door.
Neely teaches, in a similar field of endeavor of restricted-zone systems, the following:
wherein the first gateway is a door and the system operationally controls the first gateway to unlock the door (Figs. 1a-c show a restricted area system where upon verification of credentials, several doors are actuated to be opened [Paragraphs 43-44]. A person having ordinary skills in the art would recognize that, as performed by Dabbiere and McClintock, the opening of the doors 20A-F are sequentially performed as well).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the restricted-zone system (as taught by Dabbiere) by implementing a sequence of verification factors (as taught by McClintock) by actuating some doors (as taught by Neely) for the purpose of properly granting access to restricted areas (Neely – Paragraph 1).

Regarding claims 13-14, these claims are rejected as applied to claims 5-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 15, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633